DETAILED ACTION
Applicant has amended claims 1, 14, 18 and canceled claims 7, 17, 20 in the filed amendment on 6/292021.  Claims 1-6, 8-16, 18-19 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in the new ground of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view Kidder et al (or hereinafter “Kidder”) (US 20040031030).
As to claim 1, Crosier teaches the claimed limitations: 
 “detecting a newly added component at a specific location in a data processing system” as detecting a newly added device at particular network address in the system (fig. 2, paragraphs 42, 51-54, 67);
“determining whether customization data indicating one or more functional capabilities exists in data storage for  the newly added component and for a component similar to the newly added component at the specific location” as one or more functional capabilities; and
 “responsive to determining that customization data exists in data storage for the newly added component and does not exist in data storage for the component similar to the newly added component:  enabling the respective functional capabilities of the newly added component; and storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file  (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). The  configuration file at step 310 that is modified (fig. 3) is represented as customization data. 
 is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitation:
 one or more functional capabilities;
enabling the respective functional capabilities of the newly added component.
Kidder teaches the claimed limitations:
“customization data indicating one or more functional capabilities exists in data storage for  the newly added component and for a component” as configuration data that can be modified indicates one or more functions such as ATM interface, SONET paths 942 (fig. 5H) exist in storage for devices 898b (figs. 4A-5H, paragraphs 156-157, 179-180).  One or more functions such as ATM interface, SONET paths 942 are represented as one or more functional capabilities. 
In particularly, the views are used to provide management context.  The GUI may also include a configuration/service status window 897 for displaying current configuration and service provisioning details.  Again, these details are provided to the NMS client by the NMS server, which reads the data from the network device's configuration database.  The status window may include many tabs/folders for displaying various data about the network device configuration.  In one embodiment, the 
 “enabling the respective functional capabilities of the newly added component” as when a user connects an external network connection to a particular port on a universal port card, the user notifies the NMS as to which port on which universal port card should be enabled, which path or paths should be enabled, and the number of time slots in each path. The user may also notify the NMS as to a new path and its number of time slots on an already enabled port that was not fully utilized or the user may notify the NMS of a modification to one or more paths on already enabled ports and the number of time slots required for that path or paths. With this information, the NMS fills in a Path table 600 (FIGS. 37 and 38) and partially fills in a Service Endpoint Table (SET) 76' (FIGS. 37, 39, paragraph 629). Paths of the card are represented as respective functional capabilities; or 

“storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as storing configuration data of the newly added device in a database (paragraphs 218, 221).  The configuration data of the newly added devices includes system location, IP address, system service (fig. 4f-4v, 5k, 5pparagraphs 807, 815) or 
a list of data of newly added devices in a navigation tree/menu in a processing system (fig. 4A-4F), a list of data includes together IP addresses or locations of newly added devices and system description, system contact, system data  (paragraphs 153-154);
“detecting a newly added component at a specific location in a data processing system” as detecting a newly added device at particular network address in the system (figs. 4o-4d, paragraph 154);
responsive to determining that customization data exists in data storage for the newly added component and does not exist in data storage for the component:  enabling the respective functional capabilities of the newly added component; and storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system (paragraphs 798, 865, 868, 889).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to ensure that all secondary data sources are quickly updated and remain in lockstep synchronization, and to work properly within the network while maximizing network device availability (Kidder: paragraph 220) and further to allow the system to quickly locate only those software components that need to be upgraded (Kidder: paragraph 483).

As to claim 3, Crosier and Kidder teach the claimed limitation “enabling the respective functional capabilities of the component and replacing the customization data of the database with the customization data of the newly added component responsive to determining the data storage of the component contains customization data and the database contains customization data” as enabling Paths of the card ( Kidder: paragraph 629) and any configuration changes made by the network administrator directly through console interface 852 are made to the configuration database and, through active queries, automatically replicated to the NMS database.  Maintaining a primary or master repository of data within each network device ensures that the NMS and network device are always synchronized with respect to the state of the configuration.  Replicating changes made to the primary database within the network device to any secondary data repositories (Kidder: paragraph 114). 


In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.   When a user connects an external network connection to a particular port on a universal port card, the user notifies the NMS as to which port on which universal port card should be enabled, which path or paths should be enabled, and the number of time slots in each path. The user may also notify the NMS as to a new path and its number of time slots on an already enabled port that was not fully utilized or the user may notify the NMS of a modification to one or more paths on already enabled ports and the number of time slots required for that path or paths. With this information, the NMS fills in a Path table 600 (Kidder: FIGS. 37 and 38) and partially fills in a Service Endpoint Table (SET) 76' (Kidder: FIGS. 37 and 39, paragraph 629). Paths of the card are represented as respective functional capabilities.

As to claim 5, Crosier, Kidder teach the claimed limitation “wherein in response to detection of the second newly added component where the data storage of the component does not contain customization data, the second newly added component is enabled to operate with the same functional capabilities as a component with  previous customization data at the specific location” as in response to detection of the added device, where the memory of component does not contain new configuration, the new device is enabled to operate similar capabilities as a previous component at the particular location (Crosier: paragraphs 7, 52-55, 57-59; Kidder: paragraphs 164-165).

As to claim 6, Crosier and Kidder teach the claimed limitation “adding a second newly added component to a specific location of the data processing system; detecting the second newly added component in the specific location by the firmware; reading a 

As to claim 8, Crosier and Kidder teach the claimed limitation “associating the customization data of  the newly added component to  the specific location in the data processing system” as storing the configuration data of a device or component to its location in server (Crosier: fig. 3, paragraphs 50-55; Kidder: fig. 4c-4d, paragraph 154).

As to claim 9, Crosier and Kidder teach the claimed limitation “detecting if a new component is added to the data processing system” as detecting a new component is added to the data processing system (Crosier: fig.3, paragraphs 42, 54-55, 67; Kidder: fig. 4c-4d, paragraph 154).

As to claim 10, Crosier and Kidder teach the claimed limitation “checking a last known type of component being used in the same specific location of the data 

	Claim 14 has the same claimed limitation subject matter as discussed in claim 1; thus claim 14 is rejected under the same as discussed in claim 1.  In addition, Crosier and Kidder teach a computer program product for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product (Crosier: paragraphs 7, 19; Kidder: paragraphs 333, 357) comprising:  one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: (as memory contain instructions: Crosier: paragraphs 7, 19; Kidder: paragraphs 333, 357).

Claim 18 has the same claimed limitation subject matter as discussed in claims 1, 14; thus claim 18 is rejected under the same as discussed in claims 1, 14.  In addition, Crosier and Kidder teach a computer system for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer- readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view of Kidder and further in view of Ebert (US 20060064756).
As to claim 2, Crosier and Kidder teach the claimed limitation:
 “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3).  A list of devices as customization data indicates which network devices the user may manage or view, for example, configuration status and statistics data may be viewed (Kidder: paragraphs 280, 172);
 is not disabling the second newly added component at the specific location. 
	Crosier does not explicitly teach “disabling an operation of the newly added component.
Ebert teaches the claimed limitations:
“disabling an operation of the newly added component” as disabling software application of hardware device when the software application is installed on a hardware device (paragraphs 17, 27). The software application includes a security component Thus, when disabling software application, the security component of the software application is disabled too (paragraphs 17, 27, 34, 35);
“ disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and the database does not contain customization data for a similar component to the second newly added component”  as responsive to determining that hardware identification attribute as customization data corresponding to a component similar to the installed software application at the hardware device does not exist in data storage ¢.g., ROM of the hardware device (paragraphs 17,40), disabling an security component of the installed application (paragraphs 17, 27, 35, 80}. The hardware device can be a portable device such as a handheld computer, PDA or a handheld game console. The hardware identification attribute may also be that of a removable ROM or RAM Device (paragraph 17).  
Crosier and Ebert are related to a method of adding new device to a system. These references are in the same field of the application’s field.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ebert’s teaching to Crosier’s system in order to allow a uniquely packaged software application to an authorized hardware device yet without requiring the user to remember or enter a license key or .

Claims 11-13, 15-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of Kidder and further in view of Hayward (US 10423427).
As to claims 11, 16, 19, Crosier does not explicitly teach the claimed limitation “wherein the database of the data processing system comprises configuration rules for possible customization data of replaceable components”.   Kidder teaches threshold rules (paragraphs 873).  Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching and Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 12, Crosier does not explicitly teach the claimed limitation “checking the customization data of the newly added component against the configuration rules stored in the database”.  Hayward teaches  a rules verification module 324 compares the component specifications 108 in the received integrated computing system 

As to claims 13, 15, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Kidder teaches I/O device (paragraphs 607, 690; 782).  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching and Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.


Claims 1-2, 4-6, 8-10, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view Takae et al (or hereinafter “Ta”) (US 20020037714).
As to claim 1, Crosier teaches the claimed limitations: 
 “detecting a newly added component at a specific location in a data processing system” as detecting a newly added device at particular network address in the system (fig. 2, paragraphs 42, 51-54, 67);
“determining whether customization data indicating one or more functional capabilities exists in data storage for  the newly added component and for a component similar to the newly added component at the specific location” as determining whether device specific data indicating configuration file exist in data storage for the new added device 204 and for pervious device similar to the added new device 204 at network location e.g., network address (fig. 2)  in permanent memory as data storage (figs. 3-4a, 34, 51-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data.  The configuration file is not one or more functional capabilities; and
 “responsive to determining that customization data exists in data storage for the newly added component and does not exist in data storage for the component similar to the newly added component:  enabling the respective functional capabilities of the newly added component; and storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that configuration data or file 216 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitation:
 one or more functional capabilities;
enabling the respective functional capabilities of the newly added component.
Ta teaches the claimed limitations:
“customization data indicating one or more functional capabilities exists in data storage for the newly added component and for a component” as a set-up 
For example, contents in the setting changing application include the change from a ring sound OFF mode to a ring sound ON mode, addition/change of a function realized by the telephone main body, SIM card, and IC card, a set-up change (in case of loss and theft) for disabling all the functions realized by the telephone main body, SIM card, and IC card, etc (paragraph 28). The set-up change include: a set-up change that collectively upgrades the version of certain functions realized by the ME 30, SIM card 40, and IC card 50, and a set-up change (set-up change in case of loss and theft) that collectively disables all the functions realized by the ME 30, SIM card 40, and IC card 50 (paragraph 47).
 The functions realized by the ME 30, SIM card 40, and IC card 50 are represented as one or more functional capabilities. 
“enabling the respective functional capabilities of the newly added component” as activating functions of card (paragraphs 36, 48).
In particularly, the control section 32 in the ME 30 opens the received mail in response to the set-up change identifier appended to the same, and activates the setting changing application contained therein, whereby the setting related to the functions realized by the ME 30, SIM card 40, and IC card 50 are changed collectively.  More specifically, the control section 32 accesses not only the ME 30, but also the SIM card 40 and IC card 50 (processor-to-processor communication), and changes the setting collectively by adding/deleting/changing the programs and data of various kinds in the ME 30, SIM card 40, and IC card 50. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ta’s teaching to Crosier’s system in order to disable the functions of device effectively when a third party tries to use in bad faith someone else's lost portable device by inserting a new card and further provide a technology in which it is possible to efficiently change the setting in portable terminals.

As to claim 2, Crosier and Ta teach the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3);
“ disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and the database does not contain customization data  is not disabling the second newly added component at the specific location. Disabling all the functions realized by the telephone main body, SIM card, and IC card, etc (Ta: paragraph 28).

As to claim 4, Crosier and Ta teach the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and storing the customization data in the data storage of the second newly added 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  Functions of card are activated (Ta: paragraphs 36, 48).

As to claim 5, Crosier, Ta teach the claimed limitation “wherein in response to detection of the second newly added component where the data storage of the component does not contain customization data, the second newly added component is 

As to claim 6, Crosier and Ta teach the claimed limitation “adding a second newly added component to a specific location of the data processing system; detecting the second newly added component in the specific location by the firmware; reading a type of the second newly added component from the data storage of the component; determining if this type of the second newly added component is supported with customization data; and responsive to determining the type of second newly added component is supported with customization data, reading customization data from the data storage” as adding a component to a specific location of the data processing system; detecting the component in the specific location by the device; reading a type of the component from the data storage of the component; determining if this type of the component is supported with customization data; and responsive to determining the type of component is supported with customization data, reading customization data from the data storage (Crosier: paragraphs 50-54; Ta: paragraphs 36, 48).

As to claim 8, Crosier and Ta teach the claimed limitation “associating the customization data of  the newly added component to  the specific location in the data 

As to claim 9, Crosier and Ta teach the claimed limitation “detecting if a new component is added to the data processing system” as detecting a new component is added to the data processing system (Crosier: fig.3, paragraphs 42, 54-55, 67; Ta: paragraphs 36, 48).

As to claim 10, Crosier and Ta teach the claimed limitation “checking a last known type of component being used in the same specific location of the data processing system” as determining a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; Ta: paragraphs 36, 48).

	Claim 14 has the same claimed limitation subject matter as discussed in claim 1; thus claim 14 is rejected under the same as discussed in claim 1.  In addition, Crosier and Ta teach a computer program product for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product (Crosier: paragraphs 7, 19; Ta: paragraphs 36, 46) comprising:  one or more computer readable storage media and program instructions stored on the one or more computer 

Claim 18 has the same claimed limitation subject matter as discussed in claims 1, 14; thus claim 18 is rejected under the same as discussed in claims 1, 14.  In addition, Crosier and Ta teach a computer system for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer- readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: (Crosier: paragraphs 7, 19, figs. 2-4a; Ta: paragraphs 36, 46).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view Ta and further in view of Kidder et al (or hereinafter “Kidder”) (US 20040031030).
As to claim 3, Crosier does not explicitly teach the claimed limitation “enabling the respective functional capabilities of the component and replacing the customization data of the database with the customization data of the newly added component 
Kidder teaches enabling Paths of the card (paragraph 629) and any configuration changes made by the network administrator directly through console interface 852 are made to the configuration database and, through active queries, automatically replicated to the NMS database.  Maintaining a primary or master repository of data within each network device ensures that the NMS and network device are always synchronized with respect to the state of the configuration.  Replicating changes made to the primary database within the network device to any secondary data repositories (paragraph 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to ensure that all secondary data sources are quickly updated and remain in lockstep synchronization, and to work properly within the network while maximizing network device availability and further to allow the system to quickly locate only those software components that need to be upgraded.

Claims 11-13, 15-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of Ta and further in view of Hayward (US 10423427).
As to claims 11, 16, 19, Crosier does not explicitly teach the claimed limitation “wherein the database of the data processing system comprises configuration rules for possible customization data of replaceable components”.   Hayward teaches data source includes configuration rules for customization data of replaceable components 

As to claim 12, Crosier does not explicitly teach the claimed limitation “checking the customization data of the newly added component against the configuration rules stored in the database”.  Hayward teaches  a rules verification module 324 compares the component specifications 108 in the received integrated computing system configuration against one or more rules 120 stored in the data source 106 to ensure that the customized integrated computing system 116 associated with the integrated computing system configuration 114 meets certain architectural standards (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169